DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant’s reply to Requirement for Information Pursuant to 37 CFR 1.105 is acknowledged and was found persuasive. 

Status of Claims
This action is in reply to the communications filed on 12/16/2019. 
	Claims 3, 5, 10, 12, 17, 19, 24, 26, and 28 have been cancelled by the Applicant. 
	Claims 2, 9, 16, 23, 25, 27, 29 – 37 have been amended by the Applicant.
	Claims 29 – 37 have been added by the Applicant. 
 	Claims 2, 9, 16, 23, 25, 27, 29 – 37 have been examined and are currently pending. 

Response to Amendment 
	
	The 35 U.S.C. §101 rejection of claims 2, 9, 16, 23, 25, 27, 29 – 37 is maintained as the Applicant’s arguments were considered but were not found persuasive. See Response to Arguments below for further analysis and discussion. 
The 35 U.S.C. §103 rejections of claims 2, 9, 16, 23, 25, 27, 29 – 37 have been withdrawn pursuant Applicant’s amendments and arguments being found persuasive. See Allowable Subject Matter section below for further discussion and analysis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2, 9, 16, 23, 25, 27, 29 – 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Regarding claims 2, 9, 16, 23, 25, 27, 29 – 37, under step 2A claims 2, 9, 16, 23, 25, 27, 29 – 37 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (Prong 1), and taking claim 2 as the representative, claim 2 recites a system for gifting and redeeming subscriptions, the system configured to: 
Regarding claim 2, a gifting method performed by a first computing device comprising a processor and a memory, said computing device in real-time communication with a communication network including a remote second computing device operated by a gift giver and a remote third computing device operated by a recipient, said first computing device storing at least one of a recipient account and a gift giver account, said second computing device having an interface to receive in real-time an order for a subscription gift generated by the gift giver operating the remote second computing device of the gift giver and to receive in real-time a plurality of requests for redemption of the subscription gift generated by the recipient operating the remote third computing device said third computing device having a graphical user interface configured to receive redemption requests input by the recipient, the method comprising the first computing device:
receiving via the interface of the first computing device the order from the gift giver to purchase, for a certain monetary amount, the subscription gift for the recipient, the subscription gift including a plurality of installments which are redeemable by the recipient at times that are determined solely at the discretion of the recipient, and only at the request of the recipient wherein a total economic value of all of the installments is equal to the certain monetary amount of the subscription gift, and wherein each installment has an equal economic value;
automatically generating, in response to receiving the order, a unique activation code that is independent of the identification of the recipient;
receiving an activation request to activate the subscription gift, the activation request including activation information that includes the unique activation code, which is input by the recipient in a region of the graphical user interface of the third computing device
automatically, in response to the activation request, validating in real-time the activation information received to activate the subscription gift, crediting the installment to the recipient account, and transmitting activation results in real-time to a region of the graphical user interface of the remote third computing device that displays an activation confirmation message based on the activation results; 
generating subscription information that dynamically updates the graphical user interface of the third computing device with a redemption status listing of all of the installments associated with the installment gift and displays, for any one unredeemed listed installment an associated plurality of redemption interface elements configured to allow the recipient to generate and submit a redemption request to redeem the respective one unredeemed installment wherein generating subscription information includes:
performing a real-time check of the recipient account to determine a balance of unredeemed installments; and
performing a real-time check of product availability from among a predetermined plurality of products associated with the subscription, each product of the plurality of products having an economic value that does not exceed the economic value of the one unredeemed installment;
 receiving a recipient selection of at least one of the plurality of redemption interface elements configured for product selection;
 in response to receiving the recipient selection of at least one of the redemption interface elements configured for product selection, displaying in a region of the graphical user interface of the third computing device a listing of available products of the predetermined plurality of products, wherein any one of the listed available products is selectable by recipient input using the graphical user interface of the third computing device;
 receiving a recipient selection of an available product selected from the listing of available products for generating the redemption request;
receiving the redemption request;
in response to receiving the redemption request debiting the recipient account balance by the installment redeemed, and generating updated subscription status information to dynamically update the redemption status of the redeemed installment in a region of the graphical user interface of the third computing device; and
repeating e) to i) until all of the installments are redeemed.
The above limitations set forth a procedure for purchasing gift subscriptions and the steps for redeeming said gift subscription by a receiver. This procedure is considered an abstract idea because the limitations fall within the “Certain Methods of Organizing Human Activity’ grouping of abstract ideas see 2019 Revised Patent Matter Eligibility Guidance]. Specifically, the limitations of claim 2 emphasized above recite the abstract idea of performing commercial interactions receiving purchase information from a gift giver and sending that information to a receiver for redemption for some type of product or service. These limitations seek to manage data collection and transmission for the purposes of carrying out a transaction and recite the performance of marketing and/or sales activities. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas [see again: 2019 PEG, p. 52].
Under Step 2A (Prong 2), viewed individually or as a whole, the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 2 does recite additional elements including: first computing device comprising a processor and a memory,a communication network, a remote second computing device, a remote third computing device, said second computing device having an interface, said third computing device having a graphical user interface. Although reciting additional elements, these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 2 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform the abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computer or computing networks).
Further, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 2 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance]. As such, considered individually or as a whole, claim 2 is “directed to” an abstract idea under step 2A of the Mayo framework. 
Under Step 2B, Examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to claim 2, taken individually or as a whole the additional elements of claim 2 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
These additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 2 see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. receive in real-time an order for a subscription gift, receive in real-time a plurality of requests for redemption of the subscription gift, and the like). 
Lastly, there is nothing of record which indicates that the claims are an improvement to the functioning of a computer or to any other technology or technical field. To the contrary, an improvement achieved by the claims resides in improving the abstract procedure itself [see MPEP 2106.05(a), Section I]. 
Even considering as an ordered combination, the additional elements of claim 2 do not add anything further than when looking at the elements individually [see MPEP 2106.05, Section I]. Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the representative claim 2 that transform the judicial exception in patent eligible application such that the claim amounts to significantly more that the judicial exception itself.
The analysis above applies to all statutory categories of invention. Accordingly, independent claims 9 and 16 are rejected under the same analysis seen above.
Dependent claims 23, 25, 27, 29 – 37, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional limitations are directed to receiving and transmitting data for marketing/sales purposes and therefore fail to establish that the claims are not directed to an abstract idea. While these claims recite more complexities descriptive of the abstract idea itself, such complexities do not themselves provide further additional elements in addition to the abstract idea(s). 

Therefore, claims 2, 9, 16, 23, 25, 27, 29 – 37 are directed to an abstract idea without significantly more and are rejected under 35 U.S.C. 101.
	 
Response to Arguments
Rejections under 35 U.S.C. 101
Applicant’s arguments filed with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but were not found persuasive. Applicant’s arguments are incorporated fully herein [see Remarks, 12/16/2019 pages 16 – 20]. 
Applicant argues that “amended claim 9 is not directed to an abstract idea of mere data communication, but is instead directed to an improved technological gift system that includes a first computing device that can communicate in real-time with remote second and third computing devices of a communication network that are usable by a gift recipient and a gift giver and that permit the recipient to make multiple, customized redemptions at any time of installments from a subscription gift given to the recipient from the gift giver”.
Examiner respectfully disagrees. Examiner notes that while the instant application may provide an improved method for subscription gifts this potential improvement is not an improvement to technology, but rather an improvement to a commercial activity. Examiner further asserts that Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other 

Applicant further argues that “in evaluating amended claim 9 under the 2019 Revised Patent Subject Matter Eligibility Guidance, it is clear that amended claim 9 recites an additional element (or
combination of elements) that involve a particular system (e.g., a particular grouping of computing devices) where at least two of the computing devices have respective interfaces that are used to implement the gift giving method recited in claim 2. The interfaces (and, thus, the computing devices of the system) are integral to the claim as they permit the gifting method to be practically implemented”.
Examiner respectfully disagrees. The claimed interfaces serve merely as tools for a user to select a gift to give to a recipient, and for a recipient to select specific gift installments. There is nothing unique about the claimed interfaces they merely present information to a user, and respond to user’s interaction with the information presented (e.g. receiving and transmitting data). As such, the Examiner asserts that every operation performed by the processing devices and in combination with each other is well-known in the e- commerce industry. There is no integral usage of the computing devices as perhaps seen in Classen for example, further there is no specific or unique arrangement of elements that would 

Lastly, Applicant argues that “the additional elements discussed above amount to much more than the mere instructions to apply the exception using a generic computer and/or a general link to a technological environment. Nowhere does the cited prior art teach or suggest these features”. 
Examiner respectfully disagrees. The claims at issue recite an abstract idea, and fail to recite any improvements to technology or technical fields, and while the claimed operations, while may be unique to the commercial process, are not unique to the computing elements performing them, nor is there any unique or non-conventional arrangement of the claimed computing elements that may result in a technical improvement. Neither the claims at issue, nor Applicant’s specification, purport to offer a “non- conventional” arrangement of components like that of Bascom for example. The claims at issue recite conventional computing components arranged in a conventional manner leveraged only as mechanism for achieving the claimed result more efficiently. Merely using a computer to perform more efficiently what could otherwise be accomplished manually does not confer patent-eligibility (see buySAFE, Inc. v. Google, Inc.). Additionally, there is no evidence that the elements of the instant invention override any routine and conventional functions of technology, nor is there any specific interaction between the claimed elements that would a result that overrides the routine and conventional sequence of events as for example seen in DDR Holdings. Once again the Examiner notes that while the invention may be non-obvious or novel this does not confer eligibility. In other words, while the process claimed may be non-routine, the novelty seen in the present invention is a part of the abstract idea, and as such is not equivalent to non-routine functionality of the computing elements. In view of above, the Examiner 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 2, a gifting method performed by a first computing device comprising a processor and a memory, said computing device in real-time communication with a communication network including a remote second computing device operated by a gift giver and a remote third computing device operated by a recipient, said first computing device storing at least one of a recipient account and a gift giver account, said second computing device having an interface to receive in real-time an order for a subscription gift generated by the gift giver operating the remote second computing device of the gift giver and to receive in real-time a plurality of requests for redemption of the subscription gift generated by the recipient operating the remote third computing device said third computing device having a graphical user interface configured to receive redemption requests input by the recipient, the method comprising the first computing device:
receiving via the interface of the first computing device the order from the gift giver to purchase, for a certain monetary amount, the subscription gift for the recipient, the subscription gift including a plurality of installments which are redeemable by the recipient at times that are determined solely at the discretion of the recipient, and only at the request of the recipient wherein a total economic value of all of the installments is equal to the certain monetary amount of the subscription gift, and wherein each installment has an equal economic value;
automatically generating, in response to receiving the order, a unique activation code that is independent of the identification of the recipient;
receiving an activation request to activate the subscription gift, the activation request including activation information that includes the unique activation code, which is input by the recipient in a region of the graphical user interface of the third computing device
automatically, in response to the activation request, validating in real-time the activation information received to activate the subscription gift, crediting the installment to the recipient account, and transmitting activation results in real-time to a region of the graphical user interface of the remote third computing device that displays an activation confirmation message based on the activation results; 
generating subscription information that dynamically updates the graphical user interface of the third computing device with a redemption status listing of all of the installments associated with the installment gift and displays, for any one unredeemed listed installment an associated plurality of redemption interface elements configured to allow the recipient to generate and submit a redemption request to redeem the respective one unredeemed installment wherein generating subscription information includes:
performing a real-time check of the recipient account to determine a balance of unredeemed installments; and
performing a real-time check of product availability from among a predetermined plurality of products associated with the subscription, each product of the plurality of products having an economic value that does not exceed the economic value of the one unredeemed installment;
 receiving a recipient selection of at least one of the plurality of redemption interface elements configured for product selection;
 in response to receiving the recipient selection of at least one of the redemption interface elements configured for product selection, displaying in a region of the graphical user interface of the third computing device a listing of available products of the predetermined plurality of products, wherein any one of the listed available products is selectable by recipient input using the graphical user interface of the third computing device;
 receiving a recipient selection of an available product selected from the listing of available products for generating the redemption request;
receiving the redemption request;
in response to receiving the redemption request debiting the recipient account balance by the installment redeemed, and generating updated subscription status information to dynamically update the redemption status of the redeemed installment in a region of the graphical user interface of the third computing device; and
repeating e) to i) until all of the installments are redeemed.
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action included Schorr, Lavu and Block [see Non-Final Rejection, 09/17/2019, pages 8 – 16]. Examiner also notes that Applicant’s remarks were found persuasive and are incorporate fully herein [see Remarks, 11/13/2020]. 

In view of the amendments the Examiner notes that the references on record fail to teach or suggest herein a total economic value of all of the installments is equal to the certain monetary amount of the subscription gift, and wherein each installment has an equal economic value; automatically 
In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 2. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 9 and 16, recite substantially similar limitations as claim 2 and as such are allowed over the prior art based on a same rationale as seen above for claim 2 
Dependent claims 23, 25, 27, 29 – 37 are allowed over the prior art based on their dependencies off of claims 2, 9, and 16. 
It is noted that while claims 2, 9, 16, 23, 25, 27, 29 – 37 are allowed over the prior art they remain rejected under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                    




/M.S.H./Examiner, Art Unit 3625       
                                                                                                                                                                                                 /WILLIAM J ALLEN/Primary Examiner, Art Unit 3619